DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The applicant is requested to update the status of related applications on page 1 of the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,341,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims have substantially the same limitations except that this application claims a method and a transmitter for performing the method while patent No. 10,341,969 claims a receiver that is located at the other end of the communication with the transmitter. Claims 1-3, 5-13, and 15-20 are, therefore, obvious in view of 10,341,969.
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,730,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of .
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 29-38 of U.S. Patent No. 9,332,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims have substantially the same limitations except that this application claims a method and a transmitter for performing the method while patent No. 9,332,515 claims a receiver and its corresponding method that is located at the other end of the communication with the transmitter. In addition, claims 1-20 of this application are broaden by eliminating the handover features claimed in 9,332,515. Claims 1-3, 5-13, and 15-20 are, therefore, obvious in view of 9,332,515. 
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 27-36 of U.S. Patent No. 9,155,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims have substantially the same limitations except that this application claims a method and a transmitter for performing the method while patent No. 9,155,056 claims a receiver and its corresponding method that is located at the other end of the communication with the transmitter. In addition, claims 1-20 of this application are broaden by eliminating the handover features claimed in 9,155,056. Claims 1-3, 5-13, and 15-20 are, therefore, obvious in view of 9,155,056.
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 27-37, and 53 of U.S. Patent No. 8,830,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,175,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims have substantially the same limitations except that “at least one scrambling agent” is replaced by “scrambling agents”. Claims 1-3, 5-13, and 15-20 are, therefore, obvious in view of 8,175,077.
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,054,823. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features claimed in claims 1-3, 5-13, and 15-20 are described in claims 1-20 of Paent No. 8,054,823. Claims 1-3, 5-13, and 15-20 are, therefore, obvious in view of 8,085,823.

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 would be allowable if terminal disclaimers are timely filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472